Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s remarks filed on November 18, 2021 is acknowledged.
Claims 18-33 are pending and under consideration.

Information Disclosure Statement
In the Remarks filed on November 18, 2021, Applicant cites WO 2014/153002 A1 and states that the reference is submitted in an IDS with the previous response dated June 1, 2021. See Remarks page 8, line1-2. However, the reference is listed in an IDS of July 22, 2020.

REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-33 is/are rejected under 35 U.S.C. 35 U.S.C. 103 as being as being unpatentable over Yakovlevsky (Yakovlevsky et al. US 2004/0219224 A1, Publication Date: 2004-11-04), in view of Smith (Smith et al, WO 2014/047231 A1, Publication Date: 2014-03-27).

Yakovlevsky teaches that spherical protein particles (SPPs), spherical nanocrystalline composite particles and crystalline SPPs permit production of antibody conjugates ([0017]).
Yakovlevsky teaches examples of specific antibodies that can be incorporated into SPPs, spherical nanocrystalline composite particles or crystalline SPPs, including anti-CD3 antibodies and anti-CD20 antibodies, or a combination of antibodies ([0045], [0056], claim 40)
Yakovlevsky teaches CD20 antigen is expressed on the cancer cell surface ([0044]). CD3 is a homodimeric or heterodimeric antigen expressed on T cells in association with the T cell receptor complex and is required for T cell activation, as evidenced by Smith ([0002]).
Yakovlevsky teaches that antibody-SPPs can be encapsulated in at least one polymeric carrier to form microspheres by virtue of encapsulation within the matrix of the polymeric carrier to preserve their native and biologically active tertiary structure ([0273]).
Yakovlevsky teaches that antibody-SPPs can be encapsulated using various biocompatible and/or biodegradable polymers ([0273]).
Yakovlevsky teaches that in a preferred embodiment, the polymeric carrier comprises a single polymer type such as Polylactic-co-glycolyic acid (PLGA) ([0280], [0281], claim 60, 61).

Yakovlevsky teaches that SPPs of biologically active proteins (e.g. antibodies) to be encapsulated are suspended in a polymeric carrier (e.g. PLGA). The polymer solution must be concentrated enough to completely coat the SPPs (preparation, collection) ([0270-0273])
Yakovlevsky teaches that following the contact, the antibody-SPPs and polymers can form nascent microspheres. The suspended nascent microspheres, along with the polymeric carrier are transferred to a larger volume of solution containing a surface active agent (activation) ([0275]).
Yakovlevsky teaches solvents including acetone and methanol for the preparation of the SPPs ([0012], [0087]). 
Yakovlevsky does not explicitly teach/produce a specific CD3/CD20 antibody conjugate.
Smith teaches that CD3 is a homodimeric or heterodimeric antigen expressed on T cells in association with the T cell receptor complex and is required for T cell activation ([0002]).
Smith teaches bispecific antigen-binding molecules that bind both CD3 and a target antigen (such as CD20) would be useful in therapeutic settings in which specific targeting and T cell-mediated killing of cells that express the target antigen is desired ([0004]).

Smith teaches that CD20xCD3 bispecific antibody can be used to treat B cell cancer, e.g. follicular lymphoma, B cell chronic lymphocytic leukemia, B cell lymphoblastic lymphoma, Hodgkin lymphoma, Non-Hodgkin lymphoma, diffuse large B cell lymphoma, marginal zone lymphoma, Mantle cell lymphoma, hairy cell leukemia and Burkitt lymphoma (claims 45-47)
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teachings of Yakovlevsky and to add teaching of Smith, to generate a CD3/CD20 bispecific antibody with biodegradable nanoparticle, doing so would produce a multifunctional therapeutic agent can target specific cancer cells and possess T-cell-mediated cytotoxicity, and to treat cancer such as lymphoma, as recognized by Smith.

Response to Arguments
For the rejection of claims 18-33 under 35 U.S.C. 103 over Yakovlevsky in view of Smith, Applicant argues that:

    PNG
    media_image1.png
    317
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    533
    628
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    209
    515
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    852
    635
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    803
    639
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    829
    631
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    833
    618
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    387
    627
    media_image8.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. First, as set forth in the previous Office Action of August 18, 2021, the term “connected” encompasses direct and indirect connections as well as covalent and non-covalent connections. Additionally the claimed bispecific antibody is not limited to the exemplified structures and is not required to be on the surface of the nanoparticle/nanomaterial. Furthermore, when SPPs are coated with polymeric carrier, i.e. PLGA, a skilled person would understand that SPPs would be in contact with the carrier (also See [0274] “they are coated by contact with the polymer”). Under BRI, the coated SPPs are “connected” by the polymeric carrier, i.e. PLGA.
Secondly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., structure shown above, or as a substitute for conventional BiTE In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, Smith is not limited to only CD3xCD20 bispecific antibodies as argued by applicant.  Smith teaches that the antibodies of the invention can be monospecific as well as bispecific or multispecific that can be linked to other molecules by various methods, such as chemical coupling or non-covalent associations.  See, e.g., paragraphs [0092]-[0093] and claims 1-17. So the teachings of Smith are not limited to only CD3xCD20 bispecific antibodies and Smith teaches that the CD3 antibodies can be linked to other molecules by various methods, such as those of Yakovlesky. 
Thirdly, as previously set forth, Smith teaches that targeting both CD3 and CD20 simultaneously would be useful in therapeutic settings. Given that antibodies to both CD3 and CD20 were available and been tested, and the method of making functional antibody SPP has been taught by Yakovlesky (See Examples 16 and 17, Figures 9 and 10), a skilled person in the art would have been motivated to make CD3 and CD20 SPPs and coated (connected) with polymeric carrier (i.e. PGLA), to treat cancer as taught by Smith because a skilled person in the art would have been motivated to develop new therapeutic agents and expand treatment options.
Fourthly, Yakovlesky not only teaches that the antibody SPPs and polymeric carrier can “preserve their native and biologically active tertiary structure”, but also teaches that “biodegradable polymers having unique properties which are suitable for delivery to different biological environments or for effecting specific functions. The rate 
Furthermore, with regard to the argument that anti-CD3, anti-CD20 alone or simple mixture cannot redirect and activate the T cells to kill the tumor cells (see e.g. Fig. 17C, 21A, and 21B above) because none of these figures are drawn to anti-CD3 and anti-CD20 in combination or as bispecific antibodies.  Additionally, the claims are not limited to Fab fragments. Thus these results are not probative on the activity of the prior art CD3 and CD20 antibody combinations and structures. Nevertheless as taught by Yakovlesky, the antibodies would be connected by a polymeric carrier, would not be a loose mixture of antibodies as argued by Applicant, but would be connected by the polymeric carrier. Additionally, one of skill in the art would have understood to connect the CD3 and CD20 antibodies for optimal activity based on the teachings of Smith.  As set forth above, from the teachings of the references, one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before And the expectation of success need only be reasonable, not absolute.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Claims 18-25, 27-30, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Smith et al, WO 2014/047231 A1, Publication Date: 2014-03-27), and in view of Mahapatro (Mahapatro et al. Journal of Nanobiotechnology, 2011, 9:55, Publication Date: 2011-11-28).
Smith teaches that CD3 is a homodimeric or heterodimeric antigen expressed on T cells in association with the T cell receptor complex and is required for T cell activation ([0002]).
Smith teaches that CD20 is a non-glycosylated phosphoprotein expressed on the cell membranes of mature B cells. CD20 is considered a B cell tumor-associated antigen because it is expressed by more than 95% of B-cell non-Hodgkin lymphomas (NHLs) and other B-cell malignancies, but it is absent on precursor B-cells, dendritic cells and plasma cells. Methods for treating cancer by targeting CD20 are known in the art ([0003]).
Smith teaches bispecific antigen-binding molecules that bind both CD3 and a target antigen (such as CD20) would be useful therapeutic settings,  in which specific targeting and T cell-mediated in killing of cells that express the target antigen is desired ([0004]).

Smith teaches that the first antigen-binding domain and the second antigen-binding domain may be directly or indirectly connected to one another to form a bispecific antigen-binding molecule ([0101]).
Smith teaches the method of generating bispecific antibody that bind CD3 and CD20 (Example 7).
Smith teaches the CD20xCD3 bispecific antibodies induce T-cell mediated cytotoxicity on tumor cells (Examples 11, 15).
Smith teaches that CD20xCD3 bispecific antibody can be used to treat B cell cancer, e.g. follicular lymphoma, B cell chronic lymphocytic leukemia, B cell lymphoblastic lymphoma, Hodgkin lymphoma, Non-Hodgkin lymphoma, diffuse large B cell lymphoma, marginal zone lymphoma, Mantle cell lymphoma, hairy cell leukemia and Burkitt lymphoma (claims 45-47)
However, Smith does not teach the first antibody moiety and the second antibody moiety are connected by a biodegradable nanomaterial, e.g. PLGA. 
Mahapatro teaches nanoparticles offer a suitable means to deliver macro-molecules such as proteins, peptides or genes in the body using various routes of administration (page 1, col. 2, para. 1). 
Mahapatro teaches that nano-sized materials provide a mechanism for local or site specific targeted delivery of macromolecules to the tissue/organ of interest, in vivo (page 1, col. 2, para. 1).

Mahapatro teaches that nanoparticles can be used with a multimodal approach and integrated systems, combining differerent properties such as tumor targeting, cancer therapy in an all-in-one system (page 2, col. 1, para. 1)
Mahapatro teaches biodegradable nanoparticles (page 4, cols. 1-2). 
Mahapatro further teaches PLGA is one of the most successfully used biodegradable polymers. It undergoes hydrolysis in the body to produce biodegradable metabolite monomers such as lactic acid and glycolic acid. Since lactic acid and glycolic acids are normally found in the body, there is very minimal systemic toxicity associated with the use of PLGA for the biomaterial application. PLGA nanoparticles have been used to develop protein and peptide based nanomedicines for in vivo delivery systems (page 4, col. 2, para. 2).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the bispecific antibody taught by Smith and to incorporate a PLGA based nanoparticle delivery system. Doing so would enhance the efficacy and decrease the toxicity of the antibody, because of nanoparticle’s versatile formulation, sustained release properties, sub cellular size and biocompatibility with various cells and tissue in the body, as recognized by Mahapatro (page 9, col. 1, para. 1).

Response to Arguments


    PNG
    media_image9.png
    131
    626
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    194
    616
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    168
    614
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    276
    615
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    196
    628
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    237
    625
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    241
    623
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    134
    628
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    205
    624
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    132
    620
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    129
    629
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    129
    622
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    128
    624
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    183
    613
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    168
    611
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    131
    627
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    93
    627
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    168
    626
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    314
    613
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    293
    615
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    55
    610
    media_image29.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, Smith not only teaches structure of CD3/CD20 bispecific antibodies, but also teaches that simultaneously targeting CD3 and CD20 with antibody has therapeutic benefits (page 1, Background). As Applicant’s acknowledged, Mahapatro teaches that nanoparticles can be used with a multimodal approach and integrated systems, combining different properties such as tumor targeting, cancer therapy in an all-in-one system (page 2, col. 1, para. 1).
Furthermore, with regard to the argument that anti-CD3, anti-CD20 alone or simple mixture can’t redirect and activate the T cells to kill the tumor cells (see e.g. Fig. 17C,21A, and 21B above) because none of these figures are drawn to anti-CD3 and anti-CD20 in combination or as bispecific antibodies.  Additionally, the claims are not limited to Fab fragments.  Thus these results are not probative on the activity of the prior art CD3 and CD20 antibody combinations and structures.  Nevertheless, as taught by Mahapatro, the antibodies would have been connected by a nanoparticles, and would not be a loose mixture of antibodies as argued by Applicant, but would be connected by 
With regard to argument that the skilled person would have no motivation to obtain nanoparticles conjugated with anti-CD3 and anti-CD20 antibodies, since it would have been unpredictable. Given that bispecific antigen-binding molecules that bind both CD3 and a target antigen (such as CD20) would be useful therapeutic settings, in which specific targeting and T cell-mediated in killing of cells that express the target antigen is desired, as taught by Smith, a skilled person in the art would have motivation to develop a treating method by targeting both CD3 and CD20. On the other hand, nanoparticles can be used with a multimodal approach and integrated systems, combining different properties such as tumor targeting, cancer therapy in an all-in-one system, as taught by Mahapatro. One of ordinary skilled in the art would have recognized that nanoparticles could be used to optimize delivery of anti-CD3 and anti-CD20 antibodies in cancer treatment. One of ordinary skilled in the art would have had a reasonable expectation that the bispecific antibody connected by a nanoparticle would be useful in therapeutic applications. In addition, these compounds are well known and widely used in the art, as evidenced by the references. The person of ordinary skill in the art would have known how to do make the claimed bispecific antibodies. Furthermore, the expectation of success need only be reasonable, not absolute. The motivation would have been to develop a more effective cancer treatment. That fact, which Applicant of the instant application has generated a bispecific antibody connected by a nanomaterial with existing antibodies, shows a skilled person is motivated to try different way to connect 
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Claim(s) 18-33 is/are rejected under 35 U.S.C. 103 as being anticipated by Dominguez (Dominguez et al., Vaccine, 28, 1383-1390, Publication Date: 2009-11-18), and further in view of Smith (Smith et al, WO 2014/047231 A1, Publication Date: 2014-03-27) and Mahapatro (Mahapatro et al. Journal of Nanobiotechnology, 2011, 9:55, Publication Date: 2011-11-28).
Dominguez teaches anti-RNEU and anti-CD40 antibodies are connected by a biodegradable nanoparticles (PLA) for the treatment of tumor.

    PNG
    media_image30.png
    447
    922
    media_image30.png
    Greyscale

Dominguez teaches the method of making nanoparticle-2 antibody conjugates: Nanoparticles were washed in 25mM MES (N-morpholino ethane sulfonic acid) buffer, pH 6. Washed nanoparticles (10 mg) were mixed with 1mg of antibody in 25mM MES 
Dominguez teaches that the conjugate has strong anti-tumor activity in mouse model (Balb/c mice implanted with TUBO cells, Figs. 4 and 5).
Dominguez teaches that compared to traditional bispecific antibodies, the advantage of using a nanoparticle is that other ligands or antibodies could be conjugated onto the nanoparticle (page 1389, col. 2, para. 2).
Dominguez teaches that the bispecific antibody-nanoparticle conjugate can be delivered specifically targeting the tumor and also induce immune responses (Discussion).
Dominguez teaches although we have only tested the biodegradable polylactic acid (PLA) nanoparticles there are other biodegradable nanoparticles such as poly(lactic-co-glycolic acid) (PLGA) nanoparticles that can be used in vivo (page 1389, col. 2)
Dominguez does not teach/produce a CD3/CD20 biodegradable nanoparticles conjugate, 

Smith teaches bispecific antigen-binding molecules that bind both CD3 and a target antigen (such as CD20) would be useful in therapeutic settings in which specific targeting and T cell-mediated killing of cells that express the target antigen is desired ([0004]).
Smith teaches the CD20xCD3 bispecific antibodies induce T-cell mediated cytotoxicity on tumor cells (Examples 11, 15).
Smith teaches that CD20xCD3 bispecific antibody can be used to treat B cell cancer, e.g. follicular lymphoma, B cell chronic lymphocytic leukemia, B cell lymphoblastic lymphoma, Hodgkin lymphoma, Non-Hodgkin lymphoma, diffuse large B cell lymphoma, marginal zone lymphoma, Mantle cell lymphoma, hairy cell leukemia and Burkitt lymphoma (claims 45-47).
Mahapatro teaches biodegradable nanoparticles, including PLGA and PLA (page 4, cols. 1-2). 
Mahapatro further teaches PLGA is one of the most successfully used biodegradable polymers. It undergoes hydrolysis in the body to produce biodegradable metabolite monomers such as lactic acid and glycolic acid. Since lactic acid and glycolic acids are normally found in the body, there is very minimal systemic toxicity associated with the use of PLGA for the biomaterial application. PLGA nanoparticles have been used to develop protein and peptide based nanomedicines for in vivo delivery systems (page 4, col. 2, para. 2).
prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teachings of Dominguez and to add teaching of Smith and Mahapatro, to generate a CD3/CD20 – PLGA biodegradable nanoparticle conjugate. The skilled artisan would have expected success in substituting CD3/CD20, taught by Dominguez, for the RNEU/CD40 cancer treatment because Dominguez teaches that multiple antibody-nanoparticle conjugates are useful for treating cancer and have advantages compared to traditional bispecific antibodies. Smith teaches the CD3/CD20 bispecific antibody are useful in treating various cancers. Mahapatro teaches PLGA is one of the best biodegradable nanoparticles for protein/peptide conjugates. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that the CD3/CD20 - PLGA nanoparticle conjugate would still have therapeutic effectiveness. The motivation would have been to expand the options of cancer treatment, and to develop a new CD3/CD20 conjugate platform with more flexibility, as recognized by Dominguez.

Response to Arguments
For the rejection of claims 18-33 under 35 U.S.C. 103 over Dominguez and further in view of Smith and Mahaoatro, Applicant argues that:

    PNG
    media_image31.png
    760
    629
    media_image31.png
    Greyscale



    PNG
    media_image32.png
    798
    634
    media_image32.png
    Greyscale



    PNG
    media_image33.png
    739
    626
    media_image33.png
    Greyscale



    PNG
    media_image34.png
    824
    635
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    821
    631
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    833
    635
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    708
    637
    media_image37.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. 
In response to Applicant’s arguments that Dominguez does not anticipate the claimed invention, the rejection was an obviousness rejection based on the rejection being titled a 103 rejection, citing U.S.C. 103 and having multiple references. The header of the rejection stating that the claims were anticipated under 35 U.S.C. 102 

As set forth above, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, claim 1, as currently written, recites “wherein the first antibody moiety and the second antibody moiety are connected by a biodegradable nanomaterial”. The term “connected” encompasses direct and indirect connections as well as covalent and non-covalent connections. Thus, the claimed bispecific antibody is not limited to the exemplified structure (i.e., structure shown above). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, Dominguez not only teaches anti-CD40/anti-CD3 NP molecules, or a molecule similar to ADC as Applicant’s referred. Dominguez explicitly teaches that compared to traditional bispecific antibodies, the advantage of using a nanoparticle is that other ligands or antibodies could be conjugated onto the nanoparticle (page 1389, col. 2, para. 2). Dominguez also teaches that the bispecific antibody-nanoparticle conjugate can be delivered specifically targeting the tumor and also induce immune reasonable expectation of success of generate the anti-CD3/anti-CD20 NP molecule. The motivation would have been to develop a better therapeutic agent and more effective cancer treating method. 
Thus Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10758625 B2, hereinafter Pat.625), in view of Smith (Smith et al, WO 2014/047231 A1, Publication Date: 2014-03-27).
The Pat.625 claims teach a bispecific antibody capable of being combined with an immune cell to enhance a targeting tumor killing capa-bility, wherein the antibody comprises a first antibody moi-ety that binds to an antigen expressed on an effector T cell and a second antibody moiety that binds to an antigen expressed on a target cell, wherein the first antibody moiety and the second antibody moiety are connected by a nano material which is a biodegradable nanomaterial, wherein the nanomaterial is polylactic acid-glycolic acid, the target cell is a cancer cell, and the antigen expressed on the effector T cell is CD3 (claim 1).
The Pat.625 claims teach a method for producing a bispecific antibody which comprises connecting the nanomaterial to the first antibody moiety and the second antibody moiety (claim 2).
The Pat.625 claims teach the method, which comprises the steps of: (1) preparation, collection and activation of the nanomaterial; (2) connecting the nanomaterial obtained in step (1) with a mixture of the first antibody moiety and the second antibody moiety (claim 3).

The Pat.625 claims teach that the bispecific antibody can be used to treat a tumor, including liver cancer, non-small cell lung cancer, small cell lung cancer, adrenocortical carcinoma, acute (chronic B) lymphocytoma, myeloma, prostate cancer, breast cancer, esophageal cancer, gastric cancer, colorectal cancer, cervical cancer, kidney cancer, bladder cancer and lymphoma (claims 5-6).
The Pat.625 claims do not teach a specific CD3/CD20 antibody conjugate.
Smith teaches bispecific antigen-binding molecules that bind both CD3 and a target antigen (such as CD20) would be useful therapeutic settings,  in which specific targeting and T cell-mediated in killing of cells that express the target antigen is desired ([0004]).
Smith teaches specifically about bispecific antigen-binding molecules comprise a first antigen-binding domain that specifically binds human CD3, and a second antigen-binding domain that specifically binds CD20 ([0035-0058], claim 22).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teachings of ‘625 claims and to add teaching of Smith, to generate a CD3/CD20 bispecific antibody with biodegradable nanoparticle, doing so would produce a multifunctional therapeutic agent can target specific cancer cells and possess T-cell-mediated cytotoxicity, as recognized by Smith.

Response to Arguments


    PNG
    media_image38.png
    243
    630
    media_image38.png
    Greyscale
	
Applicant’s arguments have been fully considered, but since Applicant did not specifically point out the supposed errors in the rejection and no terminal disclaimer has been filed, thus the rejection cannot be overcame and therefore is maintained.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642